DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 15/953,234 the examiner acknowledges the applicant's submission of the amendment dated 08/27/2021. At this point, claims 1-18 have been amended. Claims 1-20 are pending. The examiner acknowledges the submission of amendments to claims 4, 6, 15, and 16, and has withdrawn the corresponding objections to the claims.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 08/27/2021, with respect to the 35 U.S.C. 112 (b) rejection of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claim 1-20 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a database configured to” in claim 11.
“a data processor configured to” in claim 11.
“a Gaussian embedder configured to” in claim 11.
“a similarity calculator, which calculates” in claim 11.
“an output module, which obtains” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Applicant has provided evidence that Applicant intends the term “computer readable storage medium” to include non-statutory matter. Applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see page 7, lines 9-13 of the instant specification). The words “storage” and/or “recording” are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the use of an algorithm and mathematical operations through Gaussian distributions to divide statements and calculate similarity in claims 1-9, and 11-18, the use of a covariance in the mathematical operations in claims 3, 7, 14, and 17, and the claims 3 and 13— all of which correspond to the judicial exception of a mathematical concept of mathematical relationships and mathematical calculations. This judicial exception is not integrated into a practical application because the claims do not tie the mathematical relationships and calculations to any particular real-world application or technological problem. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the use of words and a statement by a user in claims 1, 9, and 18, the use of natural language processing and parts of speech in claims 2 and 12, the use of medical and diagnostic information in claims 10-18, the medical triage apparatus and the use of a processors in claim 19, and the computer readable storage medium of claim 20 all are all recited at a high level of generality and do not amount to significantly more than the above-identified judicial exception (the abstract idea). There is no indication that the combination of elements improves the function of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trischler et al., (US 2017/0270409 A1, hereinafter Trischler).
Regarding claim 1:
Trischler shows:
“A data processing method, comprising: acquiring a statement inputted by a user;” (Paragraph [0018]: “In various aspects, the model compares question and answer to text using several distinct perspectives. As used herein, a question combined with one of its answer candidates is referred to as a hypothesis, which will be described in further detailed below.” –  The use of a model to comparing question and answer text of Trischler is the acquiring a statement inputted by a user where the question is the statement by the user.)
“dividing the statement into a plurality of segments by means of a predetermined algorithm,” (Paragraph [0018]: “One exemplary perspective, the semantic perspective, compares the hypothesis to sentences in the text viewed as single, self-contained thoughts which may be represented using a sum and transformation of word embedding vectors. Another exemplary perspective, the word-by-word perspective, focuses on similarity matches between individual words from hypothesis and text, at various scales. As in the case with the semantic perspective, there may be a sentential scale. In another aspect, a sliding Gaussian window acting on a subsentential scale, which implicitly considers the linear distance between matched words, may also be used. Such a word-level sliding window operates on two different views of text sentences such as the sequential view, where words appear in their natural order, and the dependency view, where words may be reordered based on a linearization of the sentence's dependency graph.” – The Trischler is the dividing of a statement by means of a predetermined algorithm. The word by word perspectives, the sliding Gaussian window, and the sequential view of the text of Trischler are all predetermined algorithms. )
“the plurality of segments comprising a first segment, each of the plurality of segments comprising at least one word;” (Paragraph [0018]: “One exemplary perspective, the semantic perspective, compares the hypothesis to sentences in the text viewed as single, self-contained thoughts which may be represented using a sum and transformation of word embedding vectors. Another exemplary perspective, the word-by-word perspective, focuses on similarity matches between individual words from hypothesis and text, at various scales. As in the case with the semantic perspective, there may be a sentential scale. In another aspect, a sliding Gaussian window acting on a subsentential scale, which implicitly considers the linear distance between matched words, may also be used. Such a word-level sliding window operates on two different views of text sentences such as the sequential view, where words appear in their natural order, and the dependency view, where words may be reordered based on a linearization of the sentence's dependency graph.” – The windows and words of Trischler are the segments.)
“establishing a Gaussian distribution of each of the segments;” (Paragraph [0018]: “One exemplary perspective, the semantic perspective, compares the hypothesis to sentences in the text viewed as single, self-contained thoughts which may be represented using a sum and transformation of word embedding vectors. Another exemplary perspective, the word-by-word perspective, focuses on similarity matches between individual words from hypothesis and text, at various scales. As in Trischler is establishing a Gaussian distribution. The windows and words of Trischler are the segments.)
“calculating the similarity between the first segment and words in a database by means of a similarity model;” (Paragraph [0018]: “One exemplary perspective, the semantic perspective, compares the hypothesis to sentences in the text viewed as single, self-contained thoughts which may be represented using a sum and transformation of word embedding vectors. Another exemplary perspective, the word-by-word perspective, focuses on similarity matches between individual words from hypothesis and text, at various scales. As in the case with the semantic perspective, there may be a sentential scale. In another aspect, a sliding Gaussian window acting on a subsentential scale, which implicitly considers the linear distance between matched words, may also be used. Such a word-level sliding window operates on two different views of text sentences such as the sequential view, where words appear in their natural order, and the dependency view, where words may be reordered based on a linearization of the sentence's dependency graph.” – The matching of words of Trischler 
“and obtaining, from words in the database, at least one second segment comprising at least one word from the words in the database, for describing the first segment based on the calculated similarity.” (Paragraph [0040]: “This is because matches to answer words are inherently more important than matches to question words, and the model learns and utilizes this. Various different word-by-word perspective processes may be employed to evaluate hypotheses, such as a sentential process 210A, a sliding window (SW) sequential process 210B, and/or a SWdependency process 210C.” In paragraph [0041]: “In the present aspect, matches between hypotheses and text sentences at the word level are computed using the sentential process 210A. This computation may be split over questions and answers, and as before uses the cosine similarity:” and in paragraph [0042]: “The word-by-word match between a text sentence and question may be determined by taking the maximum over k (finding the text word that matches each question word) and then taking a weighted mean over m (finding the average match over the full question):” – The matching of answers with questions using the similarity of Trischler is the obtaining, from words in the database, at least one second segment comprising at least one word from the words in the database, for describing the first segment based on the calculated similarity.)

Regarding claim 9:
Trischler shows the method of claim 1 above.
And Trischler shows “wherein the obtaining at least one second segment for describing the first segment comprises: sorting the words in the database according to the similarity between the words in the database and the first segment so as to obtain a predetermined Paragraph [0021]: “It is to be appreciated by a person of skill in the art with the benefit of this description that machine comprehension requires machines to answer questions based on unstructured text. This can be viewed as selecting the best answer from a set of candidates. In the multiple-choice case, candidate answers are predefined by the test designer, but candidate answers may also be undefined yet restricted (e.g., to yes, no, or any noun phrase in the text).” In paragraph [0022]: “For each question q, let T be the unstructured text and A={a.sub.1; . . . , a.sub.m} be the set of candidate answers to q. The machine comprehension task reduces to selecting the answer â.sub.i that has the highest evidence given T. An answer and a question are combined into a hypothesis, h.sub.i=f(q; a.sub.i). To facilitate comparisons of the text with the hypotheses, the passage is broken down into sentences t.sub.j, T={t.sub.j}. In this setting, q, a.sub.i, and t.sub.j each represent a sequence of embedding vectors, one for each word and punctuation mark in the respective item.” In paragraph [0040]: “This is because matches to answer words are inherently more important than matches to question words, and the model learns and utilizes this. Various different word-by-word perspective processes may be employed to evaluate hypotheses, such as a sentential process 210A, a sliding window (SW) sequential process 210B, and/or a SWdependency process 210C.” In paragraph [0041]: “In the present aspect, matches between hypotheses and text sentences at the word level are computed using the sentential process 210A. This computation may be split over questions and answers, and as before uses the cosine similarity:” And in paragraph [0042]: “The word-by-word match between a text sentence and question may be determined by taking the maximum over k (finding the text word that matches each question word) and then taking a weighted mean over m (finding the average match over the full question):” – The sequential Trischler is the obtaining of a predetermined number of words having the highest similarity and using the predetermined number of words as the second segment because the candidate answers are obtained as a set of predetermined number of words and who have similarity because they have been matched to the question.)

Regarding claim 20:
Trischler shows the method of claim 1 above.
And Trischler shows “A computer readable storage medium, comprising computer executable instructions that cause one or more processors to perform the method according to claim 1 when executed by the one or more processors.” (Paragraph [0067]: “As stated above, a number of program modules and data files may be stored in the system memory 304. While executing on the processing unit 302, the program modules 306 (e.g., Parallel-hierarchical machine comprehension process 320) may perform processes including, but not limited to, the aspects, as described herein.” And in paragraph [0070]: “The term computer readable media as used herein may include computer storage media. Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules” – The processor executing program modules including that of storage media with program modules of Trischler is processing computer executable instructions stored by memory.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trischler in view of VAN DE STEEN et al., (US 2019/0295719 A1, hereinafter Van De Steen) and Lu et al., (US 2016/0283491 A1, hereinafter Lu).
Regarding claim 2:
Trischler 
But Trischler does not appear to explicitly recite “wherein the dividing the statement into a plurality of segments by means of a predetermined algorithm comprises: dividing the statement into a plurality of segments according to part of speech by means of a natural language processing algorithm.”
However, Van De Steen teaches “wherein the dividing the statement into a plurality of segments by means of a predetermined algorithm comprises: dividing the statement into a plurality of segments ... by means of a natural language processing algorithm.” (Paragraph [0036]: “Indeed, advanced embodiments of the medical consultation support tool have an embedded natural language processor (NLP) that is programmed to identify in possible free text portions or speech portions of the patient's initial complaint description symptoms or arguments contained in the symptom-diagnose database. Such arguments identified through NLP and their eventual quantification which may also be obtained through NLP shall also be used in the generation of the differential diagnosis.” – The use of a medical support tool with an NLP to identify text portions of Van De Steen is the dividing of segment suing an algorithm by means of a natural language processing algorithm.)
And Lu teaches dividing “according to part of speech” (Paragraph [0033]: “Additionally, in some implementations, the sentence parser 108 may identify a class or hypernym associated with one or more of the grammatical units detected in the question or answer text, and may annotate the grammatical units detected in the question or answer text with the class or hypernym. For example, a term that is identified as a noun in a portion of question text may be further identified as being a “person,” a “place,” or a “thing,” and the sentence parser 108 can annotate the term as being a noun belonging to the particular “person,” “place,” or “thing” class. The sentence parser 108 may be able to annotate the question and answer texts based on having access to one or more dictionaries or other paragraph [0034]: “As an example, the sentence parser 108 may receive the question text, “Who is Barack Obama married to?” and may annotate the question text as “WHO/pronoun IS/verb BARACK OBAMA/noun MARRIED/adjective TO/verb?” Similarly, the sentence parser may receive the answer text “Michelle Obama” and may annotate the answer text as “MICHELLE OBAMA/noun.” The sentence parser may further determine a class or hypernym of one or more grammatical units in the annotated texts, for example, to determine that the terms “Barack Obama” constitute a “person” noun class, and that the terms “Michelle Obama” also constitute a “person” noun class.” In paragraph [0035]: “Having parsed the question and answer texts, the sentence parser 108 provides the annotated question and answer texts to the entity identifier 110 and relationship identifier 112.” And in paragraph [0049]: “In some implementations, the relationship identifier 112 has access to one or more databases or other resources that store templates that are each associated with a particular relationship type. The relationship identifier 112 may utilize a template-based extractor to determine a relationship type from the question text received from the sentence parser 108 or Q&A classifier 106. Various relationship types may be acknowledged by the relationship identifier 112, including spousal relationships, familial relationships, political relationships, business relationships, ownership relationships, residence relationships, birth place relationships, employee/employer relationships, occupational relationships, or other relationships between people, places, or things.” – The identifying of terms and annotating based on noun, verb, adjective, etc. of Lu is the dividing according to parts of speech.)
Trischler, Van De Steen, and Lu are all analogous in the arts because Trischler, Van De Steen, and Lu 
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Trischler, Van De Steen, and Lu before him or her, to modify the teachings of Trischler to include the teachings of Van De Steen in order to incorporate a medical diagnosis tool of Van De Steen with the question and answer system of Trischler so as to increase the marketability of Trischler and to further include the teachings of Lu to include annotated text so as to be able to identify relationships using the parts of speech of the text and thereby provide additional information to the question and answer system of Trischler and the medical diagnosis tool of Van De Steen so as to increase the efficacy and accuracy of Trischler and Van De Steen.

Claims 10-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trischler in view of Van De Steen.
Regarding claim 10:
Trischler shows the method of claim 1 as claimed and specified above.
But Trischler does not appear to explicitly recite “wherein the method is applied in a diagnostic system, and the database comprises at least one of medical literature, medical knowledge base and electronic medical records.”
However, Trischler teaches “wherein the method is applied in a diagnostic system, and the database comprises at least one of medical literature, medical knowledge base and electronic medical records.” (Paragraph [0009]: “an electronic patient portal adapted to obtain a pre-consultation complaint description from a patient;” in paragraph [0010]: “a differential diagnosis module adapted to generate a differential diagnosis through matching arguments identified in the pre-consultation complaint description with arguments present in the database and determining potential diagnoses from incidence values, sensitivity paragraph [0011]: “an electronic clinician portal adapted to obtain post-consultation diagnosis information and confidence information from a clinician; and” in paragraph [0012]: “a processor configured to automatically adapt incidence values in the database for diagnoses in the post-consultation diagnosis information, sensitivity values and aspecificity values in the database for arguments identified in the pre-consultation complaint description with respective amounts calculated from the post-consultation diagnosis information and the confidence information obtained from the clinician.” And in paragraph [0014]: “According to an advantageous aspect of the present invention, the incidence values, sensitivity values and aspecificity values in the database are made adaptive. Thereto, a clinician portal is provided that interrogates the clinician with respect to his diagnosis and confidence in his diagnosis, e.g. tentative, confirmed through tests (e.g. blood sample analysis, medical image), confirmed through treatment, etc. The incidence value associated with the clinicians diagnosis is increased. Further, the sensitivity values and aspecificity values correlating arguments identified in the patient's initial complaint description and potential diagnoses that form part of the differential diagnosis are automatically updated in view of the clinicians diagnosis. The increase of the sensitivity values and aspecificity values depends on the clinicians confidence in his diagnosis. As a result of the automatic adaptation of the sensitivity and aspecificity values in the database, the tool according to the invention has self-learning capacities and future differential diagnoses will become more accurate:” – The diagnosis system and the diagnosis database with diagnosis information of Van De Steen 
Trischler and Van De Steen are analogous in the arts because both Trischler and Van De Steen all describe analyzing and parsing of text.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Trischler and Van De Steen before him or her, to modify the teachings of Trischler to include the teachings of Van De Steen in order to incorporate a medical diagnosis tool of Van De Steen with the question and answer system of Trischler so as to increase the marketability of Trischler.

Regarding claim 11:
Trischler shows the method of claim 1 as claimed and specified above.
And Trischler shows:
“a data processor configured to divide a statement inputted by a user into a plurality of segments,” (Paragraph [0018]: “In various aspects, the model compares question and answer to text using several distinct perspectives. As used herein, a question combined with one of its answer candidates is referred to as a hypothesis, which will be described in further detailed below. One exemplary perspective, the semantic perspective, compares the hypothesis to sentences in the text viewed as single, self-contained thoughts which may be represented using a sum and transformation of word embedding vectors. Another exemplary perspective, the word-by-word perspective, focuses on similarity matches between individual words from hypothesis and text, at various scales. As in the case with the semantic perspective, there may be a sentential scale. In another aspect, a sliding Gaussian window acting on a subsentential scale, which implicitly considers the linear distance between matched words, may also be used. Such a word-level sliding Trischler is the acquiring a statement inputted by a user where the question is the statement by the user. The word-levels, including that of a sliding window, of the text of Trischler is the dividing of a statement. The word by word perspectives, the sliding Gaussian window, and the sequential view of the text of Trischler dividing statement procedures.)
“the plurality of segments comprising a first segment, each of the plurality of segments comprising at least one word;” (Paragraph [0018]: “One exemplary perspective, the semantic perspective, compares the hypothesis to sentences in the text viewed as single, self-contained thoughts which may be represented using a sum and transformation of word embedding vectors. Another exemplary perspective, the word-by-word perspective, focuses on similarity matches between individual words from hypothesis and text, at various scales. As in the case with the semantic perspective, there may be a sentential scale. In another aspect, a sliding Gaussian window acting on a subsentential scale, which implicitly considers the linear distance between matched words, may also be used. Such a word-level sliding window operates on two different views of text sentences such as the sequential view, where words appear in their natural order, and the dependency view, where words may be reordered based on a linearization of the sentence's dependency graph.” – The windows and words of Trischler 
“a Gaussian embedder configured to establish a Gaussian distribution of each segments;” (Paragraph [0018]: “One exemplary perspective, the semantic perspective, compares the hypothesis to sentences in the text viewed as single, self-contained thoughts which may be represented using a sum and transformation of word embedding vectors. Another exemplary perspective, the word-by-word perspective, focuses on similarity matches between individual words from hypothesis and text, at various scales. As in the case with the semantic perspective, there may be a sentential scale. In another aspect, a sliding Gaussian window acting on a subsentential scale, which implicitly considers the linear distance between matched words, may also be used. Such a word-level sliding window operates on two different views of text sentences such as the sequential view, where words appear in their natural order, and the dependency view, where words may be reordered based on a linearization of the sentence's dependency graph.” – The matching of words using a sliding Gaussian window of Trischler is establishing a Gaussian distribution. The windows and words of Trischler are the segments.)
“a similarity calculator, which calculates the similarity between the first segment and words in the database by means of a similarity model, the words in the database comprising the plurality of segments;” (Paragraph [0018]: “One exemplary perspective, the semantic perspective, compares the hypothesis to sentences in the text viewed as single, self-contained thoughts which may be represented using a sum and transformation of word embedding vectors. Another exemplary perspective, the word-by-word perspective, focuses on similarity matches between individual words from hypothesis and text, at various scales. As in the case with the semantic perspective, there may be a sentential scale. In another aspect, a sliding Trischler is the calculating the similarity between the first segment and words in a database by means of a similarity model.)
“and an output module, which obtains at least one second segment comprising at least one word from the words in the database, for describing the first segment according to the calculated result of the similarity calculator.” (Paragraph [0040]: “This is because matches to answer words are inherently more important than matches to question words, and the model learns and utilizes this. Various different word-by-word perspective processes may be employed to evaluate hypotheses, such as a sentential process 210A, a sliding window (SW) sequential process 210B, and/or a SWdependency process 210C.” In paragraph [0041]: “In the present aspect, matches between hypotheses and text sentences at the word level are computed using the sentential process 210A. This computation may be split over questions and answers, and as before uses the cosine similarity:” and in paragraph [0042]: “The word-by-word match between a text sentence and question may be determined by taking the maximum over k (finding the text word that matches each question word) and then taking a weighted mean over m (finding the average match over the full question):” – The matching of answers with questions using the similarity of Trischler is the obtaining, from words in the database, at least one 
But Trischler does not appear to explicitly recite “which is applied in a medical information processing system, the medical term processing system comprises: a database configured to store information in relation to medical term;”
However, Trischler teaches “which is applied in a medical information processing system, the medical term processing system comprises: a database configured to store information in relation to medical term;” (Paragraph [0009]: “an electronic patient portal adapted to obtain a pre-consultation complaint description from a patient;” in paragraph [0010]: “a differential diagnosis module adapted to generate a differential diagnosis through matching arguments identified in the pre-consultation complaint description with arguments present in the database and determining potential diagnoses from incidence values, sensitivity values and aspecificity values, wherein the differential diagnosis comprises a list of potential diagnoses and respective probabilities of the potential diagnoses;” in paragraph [0011]: “an electronic clinician portal adapted to obtain post-consultation diagnosis information and confidence information from a clinician; and” in paragraph [0012]: “a processor configured to automatically adapt incidence values in the database for diagnoses in the post-consultation diagnosis information, sensitivity values and aspecificity values in the database for arguments identified in the pre-consultation complaint description with respective amounts calculated from the post-consultation diagnosis information and the confidence information obtained from the clinician.” And in paragraph [0014]: “According to an advantageous aspect of the present invention, the incidence values, sensitivity values and aspecificity values in the database are made adaptive. Thereto, a clinician portal is provided that interrogates the clinician with respect to his diagnosis and confidence in his diagnosis, paragraph [0035]: “a natural language processor coupled to the patient portal and adapted to process free text or speech portions of the pre-consultation complaint description to identify one or more arguments therein.” And in paragraph [0038]: “The natural language processor in other words preferably is not only configured to recognize words, terms or phrases that are indicative for the presence of certain arguments, but also recognizes words, terms, figures or phrases that quantify the argument. A headache may for instance be episodic, daily, chronic, . . . it may be barely noticeable, mild, lightly pinching, tolerable, strong, deep, piercing, intense, horrible, excruciating, unbearable, unspeakable, unimaginable, etc. In situations where no terms or words are found that enable to quantify an argument, the patient portal may be used to interrogate the patient and obtain a quantification of an argument like a pain scale, the measured fever temperature, etc. Similarly, embodiments of the medical diagnosis support tool according to the present invention could be enhanced with an image processor that processes images delivered by the patient, for instance in case of dermatologic diseases, to identify and/or quantify certain symptoms.” – The diagnosis system and the diagnosis database with diagnosis information Van De Steen is a medical information processing system and where the medical term processing system comprises a database configured to store information in relation to a medical term.)
Trischler and Van De Steen are analogous in the arts because both Trischler and Van De Steen all describe analyzing and parsing of text.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Trischler and Van De Steen before him or her, to modify the teachings of Trischler to include the teachings of Van De Steen in order to incorporate a medical diagnosis tool of Van De Steen with the question and answer system of Trischler so as to increase the marketability of Trischler.

Regarding claim 18:
Trischler and Van De Steen teach the system of claim 18 as claimed and specified above.
And Trischler shows “and outputs at least on second segment for describing the first segment, each of the plurality of segments comprises at least one word.” (Paragraph [0040]: “This is because matches to answer words are inherently more important than matches to question words, and the model learns and utilizes this. Various different word-by-word perspective processes may be employed to evaluate hypotheses, such as a sentential process 210A, a sliding window (SW) sequential process 210B, and/or a SWdependency process 210C.” In paragraph [0041]: “In the present aspect, matches between hypotheses and text sentences at the word level are computed using the sentential process 210A. This computation may be split over questions and answers, and as before uses the cosine similarity:” and in paragraph [0042]: “The word-by-word match between a text sentence and question may be determined by taking the maximum over k (finding the Trischler is outputs at least on second segment for describing the first segment, each of the plurality of segments comprises at least one word.)
But Trischler does not appear to explicitly recite “A medical diagnostic system comprising a medical term processing system according to claim 11 and further comprising: a receiving apparatus for receiving the statement on disease features inputted by a user; the medical diagnostic system divides the statement into a plurality of segments by using the medical term processing system, the plurality of segments comprising a first segment,”
However, Van De Steen teaches “A medical diagnostic system comprising a medical term processing system according to claim 11 and further comprising: a receiving apparatus for receiving the statement on disease features inputted by a user; the medical diagnostic system divides the statement into a plurality of segments by using the medical term processing system, the plurality of segments comprising a first segment,” (Paragraph [0009]: “an electronic patient portal adapted to obtain a pre-consultation complaint description from a patient;” in paragraph [0010]: “a differential diagnosis module adapted to generate a differential diagnosis through matching arguments identified in the pre-consultation complaint description with arguments present in the database and determining potential diagnoses from incidence values, sensitivity values and aspecificity values, wherein the differential diagnosis comprises a list of potential diagnoses and respective probabilities of the potential diagnoses;” in paragraph [0011]: “an electronic clinician portal adapted to obtain post-consultation diagnosis information and confidence information from a clinician; and” in paragraph [0012]: “a processor configured to automatically adapt incidence values in the database for diagnoses in the post-consultation diagnosis information, sensitivity paragraph [0014]: “According to an advantageous aspect of the present invention, the incidence values, sensitivity values and aspecificity values in the database are made adaptive. Thereto, a clinician portal is provided that interrogates the clinician with respect to his diagnosis and confidence in his diagnosis, e.g. tentative, confirmed through tests (e.g. blood sample analysis, medical image), confirmed through treatment, etc. The incidence value associated with the clinicians diagnosis is increased. Further, the sensitivity values and aspecificity values correlating arguments identified in the patient's initial complaint description and potential diagnoses that form part of the differential diagnosis are automatically updated in view of the clinicians diagnosis. The increase of the sensitivity values and aspecificity values depends on the clinicians confidence in his diagnosis. As a result of the automatic adaptation of the sensitivity and aspecificity values in the database, the tool according to the invention has self-learning capacities and future differential diagnoses will become more accurate:” In paragraph [0035]: “a natural language processor coupled to the patient portal and adapted to process free text or speech portions of the pre-consultation complaint description to identify one or more arguments therein.” And in paragraph [0038]: “The natural language processor in other words preferably is not only configured to recognize words, terms or phrases that are indicative for the presence of certain arguments, but also recognizes words, terms, figures or phrases that quantify the argument. A headache may for instance be episodic, daily, chronic, . . . it may be barely noticeable, mild, lightly pinching, tolerable, strong, deep, piercing, intense, horrible, excruciating, unbearable, unspeakable, unimaginable, etc. In situations where no terms or paragraph [0085]: “A comparison between the reformulated complaint description 165 and the initial free text or speech complaint description enables the natural language processor 131 to identify alternate wording or phrasing for symptoms/arguments in the database 101. These alternate wording or phrasing may for instance comprise dialect expressions used by patients. The natural language processor 131 informs the database 101 on such alternate terminology 166 and the database 101 is enriched through storage of such alternate terminology.” – The diagnosis system and the diagnosis database with diagnosis information used as part of a pre-consultation of Van De Steen is the receiving information from a user. The recognizing of words and phrases and the identifying of phrasing for symptoms including alternate phrasing of Van De Steen is the medical diagnostic system divides the statement into a plurality of segments by using the medical term processing system, the plurality of segments comprising a first segment.)

Regarding claim 19:
Trischler shows the method of claim 1 as claimed and specified above.
And Trischler shows “and a memory storing computer executable instructions configured to perform the method according claim 1 when executed by the one or more processors.” (Paragraph [0067]: “As stated above, a number of program modules and data files may be paragraph [0070]: “The term computer readable media as used herein may include computer storage media. Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules” – The processor executing program modules including that of storage media with program modules of Trischler is processing computer executable instructions stored by memory.)
But Trischler does not appear to explicitly recite “A medical intelligent triage apparatus, comprising: one or more processors;”
However, Trischler teaches “A medical intelligent triage apparatus, comprising: one or more processors;” (Paragraph [0035]: “a natural language processor coupled to the patient portal and adapted to process free text or speech portions of the pre-consultation complaint description to identify one or more arguments therein.” And in paragraph [0038]: “The natural language processor in other words preferably is not only configured to recognize words, terms or phrases that are indicative for the presence of certain arguments, but also recognizes words, terms, figures or phrases that quantify the argument. A headache may for instance be episodic, daily, chronic, . . . it may be barely noticeable, mild, lightly pinching, tolerable, strong, deep, piercing, intense, horrible, excruciating, unbearable, unspeakable, unimaginable, etc. In situations where no terms or words are found that enable to quantify an argument, the patient portal may be used to interrogate the patient and obtain a quantification of an argument like a pain scale, the measured fever temperature, etc. Similarly, embodiments of the medical diagnosis support tool according to the present Van De Steen is a triage apparatus comprising a processor.)
Trischler and Van De Steen are analogous in the arts because both Trischler and Van De Steen all describe analyzing and parsing of text.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Trischler and Van De Steen before him or her, to modify the teachings of Trischler to include the teachings of Van De Steen in order to incorporate a medical diagnosis tool of Van De Steen with the question and answer system of Trischler so as to increase the marketability of Trischler.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trischler and Van De Steen as applied to claim 11 above, and further in view of Lu.
Regarding claim 12:
Trischler and Van De Steen teach the system of claim 11 as claimed and specified above.
But Trischler does not appear to explicitly recite “wherein the data processor is configured to divide the statement into a plurality of segments according to part of speech by means of a natural language processing algorithm.”
However, Van De Steen teaches “wherein the data processor is configured to divide the statement into a plurality of segments … by means of a natural language processing algorithm.” (Paragraph [0036]: “Indeed, advanced embodiments of the medical consultation support tool have an embedded natural language processor (NLP) that is programmed to identify in possible free text portions or speech portions of the patient's Van De Steen is the dividing of segment suing an algorithm by means of a natural language processing algorithm.)
And Lu teaches dividing “according to part of speech” (Paragraph [0033]: “Additionally, in some implementations, the sentence parser 108 may identify a class or hypernym associated with one or more of the grammatical units detected in the question or answer text, and may annotate the grammatical units detected in the question or answer text with the class or hypernym. For example, a term that is identified as a noun in a portion of question text may be further identified as being a “person,” a “place,” or a “thing,” and the sentence parser 108 can annotate the term as being a noun belonging to the particular “person,” “place,” or “thing” class. The sentence parser 108 may be able to annotate the question and answer texts based on having access to one or more dictionaries or other resources that are configured to perform or aid in performing natural language processing (NLP).” In paragraph [0034]: “As an example, the sentence parser 108 may receive the question text, “Who is Barack Obama married to?” and may annotate the question text as “WHO/pronoun IS/verb BARACK OBAMA/noun MARRIED/adjective TO/verb?” Similarly, the sentence parser may receive the answer text “Michelle Obama” and may annotate the answer text as “MICHELLE OBAMA/noun.” The sentence parser may further determine a class or hypernym of one or more grammatical units in the annotated texts, for example, to determine that the terms “Barack Obama” constitute a “person” noun class, and that the terms “Michelle Obama” also constitute a “person” noun class.” In paragraph [0035]: paragraph [0049]: “In some implementations, the relationship identifier 112 has access to one or more databases or other resources that store templates that are each associated with a particular relationship type. The relationship identifier 112 may utilize a template-based extractor to determine a relationship type from the question text received from the sentence parser 108 or Q&A classifier 106. Various relationship types may be acknowledged by the relationship identifier 112, including spousal relationships, familial relationships, political relationships, business relationships, ownership relationships, residence relationships, birth place relationships, employee/employer relationships, occupational relationships, or other relationships between people, places, or things.” – The identifying of terms and annotating based on noun, verb, adjective, etc. of Lu is the dividing according to parts of speech.)
Trischler, Van De Steen, and Lu are all analogous in the arts because Trischler, Van De Steen, and Lu all describe analyzing and parsing of text.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Trischler, Van De Steen, and Lu before him or her, to modify the teachings of Trischler to include the teachings of Van De Steen in order to incorporate a medical diagnosis tool of Van De Steen with the question and answer system of Trischler so as to increase the marketability of Trischler and to further include the teachings of Lu to include annotated text so as to be able to identify relationships using the parts of speech of the text and thereby provide additional information to the question and answer system of Trischler and the medical diagnosis tool of Van De Steen so as to increase the efficacy and accuracy of Trischler and Van De Steen.

Would Be Allowable Subject Matter
Claims 3-8 and 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of would be allowable subject matter:
As per claim 3, 
Though Trischler et al., (US 2017/0270409 A1), part of the prior art made of record, teaches the use of segments determining similarity with words using a Gaussian method by using a Gaussian window for determining matched words in paragraph [0018].
And though Kumar et al., (20160110343 A1), part of the prior art made of record teaches the use of covariance with a Gaussian model for matching words in paragraphs [0024] [0036] through the use of a Gaussian mixture model with covariance weights in a continuous bags of words model for identifying topics within text.
And though Nasukawa et al., (US 2012/0232884 A1) describes a determining of a similarity of words through the use of a similarity matrix for determining a similarity between words in paragraph [0071].
The primary reason for marking of would be allowable subject matter of dependent claim 3, in the instant application, is the combination with the inclusion in these claims of the limitations of a method comprising:
“wherein the establishing a Gaussian distribution of each of the segments comprises: expressing an initial Gaussian distribution of each of the segments by a random initial vector and a random initial matrix, wherein the initial vector and the initial matrix are respectively an expected value vector and a covariance matrix of the initial Gaussian distribution; solving a covariance and an expected value of the Gaussian distribution of each of the segments by minimizing a target function; establishing the Gaussian distribution of each of the segments based on the calculated covariance and expected value.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of Gaussian methods, the use of covariance, and the matching of words, it does not teach that establishing a Gaussian distribution of each of words segments comprises solving a covariance and an expected value of the Gaussian distribution of each of the segments by minimizing a target function and establishing the Gaussian distribution of each of the segments based on the calculated covariance and expected value.
Dependent claim(s) 4-6 are marked as would be allowable at least for the reasons recited above as including all of the limitations of the marked would be allowable dependent base claim 3 upon which claims 4-6 depend.

As per claim 7, 
Though Trischler et al., (US 2017/0270409 A1), part of the prior art made of record, teaches the use of segments determining similarity with words using a Gaussian method by using a Gaussian window for determining matched words in paragraph [0018].
And though Kumar et al., (20160110343 A1), part of the prior art made of record teaches the use of covariance with a Gaussian model for matching words in paragraphs [0024] [0036] through the use of a Gaussian mixture model with covariance weights in a continuous bags of words model for identifying topics within text.
And though Nasukawa et al., (US 2012/0232884 A1) describes a determining of a similarity of words through the use of a similarity matrix for determining a similarity between words in paragraph [0071].
would be allowable subject matter of dependent claim 7, in the instant application, is the combination with the inclusion in these claims of the limitations of a method comprising:
“wherein the calculating the similarity between the first segment and words in a database by means of a similarity model comprises: establishing a similarity model according to the calculated first segment, and the covariance and the expected value of the Gaussian distribution of the words in the database; calculating the similarity between the first segment and the words in the database.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of Gaussian methods, the use of covariance, and the matching of words, it does not teach that the calculating of the similarity between the first segment and words in a database by means of a similarity model comprises: establishing a similarity model according to the calculated first segment, and the covariance and the expected value of the Gaussian distribution of the words in the database.
Dependent claim(s) 8 is marked as would be allowable at least for the reasons recited above as including all of the limitations of the marked would be allowable dependent base claim 7 upon which claim 8 depends.

As per claim 13, 
Though Trischler et al., (US 2017/0270409 A1), part of the prior art made of record, teaches the use of segments determining similarity with words using a Gaussian method by using a Gaussian window for determining matched words in paragraph [0018].
And though Kumar et al., (20160110343 A1), part of the prior art made of record teaches the use of covariance with a Gaussian model for matching words in paragraphs [0024] [0036] through the use of a Gaussian mixture model with covariance weights in a continuous bags of words model for identifying topics within text.
And though Nasukawa et al., (US 2012/0232884 A1) describes a determining of a similarity of words through the use of a similarity matrix for determining a similarity between words in paragraph [0071].
The primary reason for marking of would be allowable subject matter of dependent claim 13, in the instant application, is the combination with the inclusion in these claims of the limitations of a system comprising:
“wherein the Gaussian embedder is configured to express an initial Gaussian distribution of each of the segments by a random initial vector and a random initial matrix, wherein the initial vector and the initial matrix are respectively an expected value vector and a covariance matrix of the initial Gaussian distribution, and the Gaussian embedder is configured to solve a covariance and an expected value of the Gaussian distribution of each of the segments by minimizing a target function, and establish the Gaussian distribution of each of the segments based on the calculated covariance and expected value.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of Gaussian methods, the use of covariance, and the matching of words, it does not teach the use of a Gaussian embedder that is configured to solve a covariance and an expected value of a Gaussian distribution of each of the segments by minimizing a target function, and subsequently establish the Gaussian distribution of each of the segments based on the calculated covariance and expected value.
Dependent claim(s) 15-16 are marked as would be allowable at least for the reasons recited above as including all of the limitations of the marked would be allowable dependent base claim 13 upon which claims 15-16 depend.


Though Trischler et al., (US 2017/0270409 A1), part of the prior art made of record, teaches the use of segments determining similarity with words using a Gaussian method by using a Gaussian window for determining matched words in paragraph [0018].
And though Kumar et al., (20160110343 A1), part of the prior art made of record teaches the use of covariance with a Gaussian model for matching words in paragraphs [0024] [0036] through the use of a Gaussian mixture model with covariance weights in a continuous bags of words model for identifying topics within text.
And though Nasukawa et al., (US 2012/0232884 A1) describes a determining of a similarity of words through the use of a similarity matrix for determining a similarity between words in paragraph [0071].
The primary reason for marking of would be allowable subject matter of dependent claim 14, in the instant application, is the combination with the inclusion in these claims of the limitations of a system comprising:
“wherein the similarity calculator is configured to establish a similarity model according to the calculated first segment and the covariance and the expected value of the Gaussian distribution of the words in the database; calculate the similarity between the first segment and the words in the database; and sort the words in the database according to the similarity between the words in the database and the first segment; and the output module is configured to output a predetermined number of words as the second segment according to the order of the words in the database.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of Gaussian methods, the use of covariance, and the matching of words, it does not teach the use of a similarity calculator that is configured to establish a similarity model according to a calculated first segment and a  covariance and an expected value of the Gaussian distribution of the words in the database, then calculate the similarity between the first segment and the words in the database, and then sort the words in the database according to the similarity between the words in the database and the first segment.

As per claim 17, 
Though Trischler et al., (US 2017/0270409 A1), part of the prior art made of record, teaches the use of segments determining similarity with words using a Gaussian method by using a Gaussian window for determining matched words in paragraph [0018].
And though Kumar et al., (20160110343 A1), part of the prior art made of record teaches the use of covariance with a Gaussian model for matching words in paragraphs [0024] [0036] through the use of a Gaussian mixture model with covariance weights in a continuous bags of words model for identifying topics within text.
And though Nasukawa et al., (US 2012/0232884 A1) describes a determining of a similarity of words through the use of a similarity matrix for determining a similarity between words in paragraph [0071].
The primary reason for marking of would be allowable subject matter of dependent claim 17, in the instant application, is the combination with the inclusion in these claims of the limitations of a system comprising:
“wherein the similarity model is expressed as

    PNG
    media_image1.png
    147
    769
    media_image1.png
    Greyscale

wherein, d is a constant, u is the expectation, Σ is the covariance, w.sub.1 and w.sub.2 are two segments.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of Gaussian methods, the use of covariance, and the matching of words, it does not teach the use of a similarity model as specified in the equation above with covariance with the Gaussian distribution of segments of claims 1 and 11 upon which claim 12 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nasukawa et al., (US 2012/0232884 A1) describes a determining of a similarity of words as in claim 1, and the use of a matrix as in claims 3 and 13, by using a similarity matrix for determining a similarity between words in paragraph [0071].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124